Name: Commission Regulation (EU) 2018/62 of 17 January 2018 replacing Annex I to Regulation (EC) No 396/2005 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  health;  deterioration of the environment;  agricultural activity;  foodstuff;  consumption;  technology and technical regulations
 Date Published: nan

 23.1.2018 EN Official Journal of the European Union L 18/1 COMMISSION REGULATION (EU) 2018/62 of 17 January 2018 replacing Annex I to Regulation (EC) No 396/2005 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular Article 4 thereof, Whereas: (1) The products of plant and animal origin to which the maximum residue levels of pesticides (MRLs) set by Regulation (EC) No 396/2005 apply, subject to the provisions of that Regulation, are listed in Annex I to that Regulation. (2) Additional information should be provided by Annex I to Regulation (EC) No 396/2005 as regards the products concerned, in particular as regards the synonyms used to indicate the products, the scientific names of the species to which the products belong and the part of the product to which the respective MRLs apply. (3) The text of footnote (1) in both Part A and Part B of Annex I to Regulation (EC) No 396/2005 should be reworded, in order to avoid ambiguity and different interpretations encountered with the current wording. (4) New footnotes (3) and (4) should be inserted in Part A of Annex I to Regulation (EC) No 396/2005, in order to provide additional information as regards the part of the product to which the MRLs of the products concerned apply (5) New footnote (7) should be inserted in Part A of Annex I to Regulation (EC) No 396/2005, in order to clarify that MRLs of honey are not applicable to other apiculture products due to their different chemicals characteristics. (6) Additional products should be introduced in the Part B of Annex I to Regulation (EC) No 396/2005, in order to attribute them to a specific group or subgroup of Part A of Annex I to that Regulation. (7) Footnotes (2), (3), (4), (5) and (6) in Part B of Annex I to Regulation (EC) No 396/2005 should be deleted as the deadlines set out in these footnotes have expired. (8) New footnote (2) should be inserted in Part B of Annex I to Regulation (EC) No 396/2005, to allow for a reasonable period to elapse before the modified classification of the product soyabeans/edamame become applicable, in order to permit the food business operators to meet the new requirements which will result from the modification of the product classification. (9) Through the World Trade Organisation the trading partners of the Union were consulted and their comments have been taken into account. (10) Regulation (EC) No 396/2005 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 396/2005 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. In order to not interfere with the samples collection for the national multiannual residues monitoring program, which is based on calendar years, it shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 70, 16.3.2005, p. 1. ANNEX ANNEX I PART A Products of plant and animal origin referred to in Article 2(1) to which MRLs apply Code number Category Group Main product of the group or subgroup (1) Scientific names Part of the product to which MRLs apply subgroup (1) (2) (3) (4) (5) (6) 0100000 FRUITS, FRESH or FROZEN; TREE NUTS 0110000 Citrus fruits Whole product after removal of stems 0110010 Grapefruits Citrus paradisi 0110020 Oranges Citrus sinensis 0110030 Lemons Citrus limon 0110040 Limes Citrus aurantiifolia 0110050 Mandarins Citrus reticulata; syn: Citrus deliciosa 0110990 Others (2) 0120000 Tree nuts Whole product after removal of shell (except chestnuts) 0120010 Almonds Amygdalus communis; syn: Prunus dulcis 0120020 Brazil nuts Bertholletia excelsa 0120030 Cashew nuts Anacardium occidentale 0120040 Chestnuts Castanea crenata Whole product with shell Castanea dentata Castanea mollissima Castanea sativa 0120050 Coconuts Cocos nucifera 0120060 Hazelnuts/cobnuts Corylus avellana 0120070 Macadamias Macadamia ternifolia; syn: Macadamia integrifolia Macadamia tetraphylla 0120080 Pecans Carya illinoinensis 0120090 Pine nut kernels Pinus pinea 0120100 Pistachios Pistacia vera 0120110 Walnuts Juglans nigra Juglans regia 0120990 Others (2) 0130000 Pome fruits Whole product after removal of stems 0130010 Apples Malus domestica 0130020 Pears Pyrus communis 0130030 Quinces Cydonia oblonga 0130040 Medlars Mespilus germanica 0130050 Loquats/Japanese medlars Eriobotrya japonica 0130990 Others (2) 0140000 Stone fruits Whole product after removal of stems 0140010 Apricots Armeniaca vulgaris; syn: Prunus armeniaca 0140020 Cherries (sweet) Cerasus avium; syn: Prunus avium 0140030 Peaches Persica vulgaris; syn: Prunus persica 0140040 Plums Prunus domestica 0140990 Others (2) 0150000 Berries and small fruits Whole product after removal of caps, crown and stems (except currants) 0151000 (a) grapes 0151010 Table grapes Vitis vinifera 0151020 Wine grapes Vitis vinifera 0152000 (b) strawberries Fragaria x ananassa 0153000 (c) cane fruits 0153010 Blackberries Rubus sect. Rubus 0153020 Dewberries Rubus caesius 0153030 Raspberries (red and yellow) Rubus idaeus 0153990 Others (2) 0154000 (d) other small fruits and berries 0154010 Blueberries Vaccinium angustifolium Vaccinium corymbosum Vaccinium formosum Vaccinium virgatum 0154020 Cranberries Vaccinium macrocarpon 0154030 Currants (black, red and white) Ribes nigrum Fruits with stems Ribes rubrum 0154040 Gooseberries (green, red and yellow) Ribes uva-crispa 0154050 Rose hips Rosa canina Rosa majalis Rosa rugosa 0154060 Mulberries (black and white) Morus alba Morus nigra 0154070 Azaroles/Mediterranean medlars Crataegus azarolus 0154080 Elderberries Sambucus nigra 0154990 Others (2) 0160000 Miscellaneous fruits with Whole product after removal of stems (except pineapples) 0161000 (a) edible peel 0161010 Dates Phoenix dactylifera 0161020 Figs Ficus carica 0161030 Table olives Olea europaea 0161040 Kumquats Fortunella japonica Fortunella margarita 0161050 Carambolas Averrhoa carambola 0161060 Kaki/Japanese persimmons Diospyros kaki 0161070 Jambuls/jambolans Syzygium cuminii 0161990 Others (2) 0162000 (b) inedible peel, small 0162010 Kiwi fruits (green, red, yellow) Actinidia deliciosa Actinidia chinensis 0162020 Litchis/lychees Litchi chinensis 0162030 Passionfruits/maracujas Passiflora edulis; syn: Passiflora laurifolia 0162040 Prickly pears/cactus fruits Opuntia ficus-indica 0162050 Star apples/cainitos Chrysophyllum cainito 0162060 American persimmons/Virginia kaki Diospyros virginiana 0162990 Others (2) 0163000 (c) inedible peel, large 0163010 Avocados Persea americana 0163020 Bananas Musa acuminata Musa balbisiana Musa acuminata x Musa balbisiana 0163030 Mangoes Mangifera indica 0163040 Papayas Carica papaya 0163050 Granate apples/pomegranates Punica granatum 0163060 Cherimoyas Annona cherimola 0163070 Guavas Psidium guajava 0163080 Pineapples Ananas comosus Whole product after removal of crown 0163090 Breadfruits Artocarpus altilis 0163100 Durians Durio zibethinus 0163110 Soursops/guanabanas Annona muricata 0163990 Others (2) 0200000 VEGETABLES, FRESH or FROZEN 0210000 Root and tuber vegetables Whole product after removal of tops and soil 0211000 (a) potatoes Solanum tuberosum subsp. tuberosum 0212000 (b) tropical root and tuber vegetables 0212010 Cassava roots/manioc Manihot esculenta 0212020 Sweet potatoes Ipomoea batatas 0212030 Yams Dioscorea spp. 0212040 Arrowroots Maranta arundinacea 0212990 Others (2) 0213000 (c) other root and tuber vegetables except sugar beets 0213010 Beetroots Beta vulgaris var. vulgaris 0213020 Carrots Daucus carota subsp. sativus 0213030 Celeriacs/turnip rooted celeries Apium graveolens var. rapaceum 0213040 Horseradishes Armoracia rusticana 0213050 Jerusalem artichokes Helianthus tuberosus 0213060 Parsnips Pastinaca sativa 0213070 Parsley roots/Hamburg roots parsley Petroselinum crispum convar. radicosum 0213080 Radishes Raphanus sativus Radish Group 0213090 Salsifies Tragopogon porrifolius 0213100 Swedes/rutabagas Brassica napus subsp. napobrassica 0213110 Turnips Brassica rapa subsp. rapa 0213990 Others (2) 0220000 Bulb vegetables Mature bulbs after removal of easily detachable skin and soil (except spring onions/green onions and welsh onions) 0220010 Garlic Allium sativum 0220020 Onions Allium cepa Common Onion Group 0220030 Shallots Allium cepa Aggregatum Group; syn: Allium ascalonicum 0220040 Spring onions/green onions and Welsh onions Allium cepa Common Onion Group Immature bulbs with pseudostems, leaves and in some cases buds Allium fistulosum 0220990 Others (2) 0230000 Fruiting vegetables 0231000 (a) Solanaceae and Malvaceae Whole product after removal of stems and (in case of species of genus Physalis) sepals 0231010 Tomatoes Lycopersicon esculentum 0231020 Sweet peppers/bell peppers Capsicum annuum 0231030 Aubergines/eggplants Solanum melongena 0231040 Okra/lady's fingers Abelmoschus esculentus 0231990 Others (2) 0232000 (b) cucurbits with edible peel Whole product after removal of stems 0232010 Cucumbers Cucumis sativus 0232020 Gherkins Cucumis sativus 0232030 Courgettes Cucurbita pepo Zucchini Group 0232990 Others (2) 0233000 (c) cucurbits with inedible peel Whole product after removal of stems 0233010 Melons Cucumis melo 0233020 Pumpkins Cucurbita maxima 0233030 Watermelons Citrullus vulgaris; syn: Citrullus lanatus 0233990 Others (2) 0234000 (d) sweet corn Zea mays convar. saccharata Kernels (3) plus cob without husks 0239000 (e) other fruiting vegetables Whole product after removal of stems 0240000 Brassica vegetables (excluding brassica roots and brassica baby leaf crops) 0241000 (a) flowering brassica Whole plant after removal of roots and leaves 0241010 Broccoli Brassica oleracea var. italica 0241020 Cauliflowers Brassica oleracea var. botrytis 0241990 Others (2) 0242000 (b) head brassica Whole plant after removal of roots and decayed leaves (except Brussels sprouts) 0242010 Brussels sprouts Brassica oleracea var. gemmifera Only cabbage buttons 0242020 Head cabbages Brassica oleracea var. capitata 0242990 Others (2) 0243000 (c) leafy brassica Whole plant after removal of roots and decayed leaves 0243010 Chinese cabbages/pe-tsai Brassica rapa subsp. pekinensis 0243020 Kales Brassica oleracea var. sabellica Brassica oleracea var. viridis 0243990 Others (2) 0244000 (d) kohlrabies Brassica oleracea var. gongylodes Whole product after removal of roots, tops and soil 0250000 Leaf vegetables, herbs and edible flowers Whole product after removal of roots, decayed leaves and soil (except cresses and other sprouts and shoots, baby leaf crops (including brassica species) and chives) 0251000 (a) lettuces and salad plants 0251010 Lamb's lettuces/corn salads Valerianella locusta 0251020 Lettuces Lactuca sativa 0251030 Escaroles/broad-leaved endives Cichorium endivia var. latifolia 0251040 Cresses and other sprouts and shoots Lepidium sativum subsp. sativum Whole products of the germination of true seeds (sometimes of tuber or bulbs) in water, soil, or hydroponic substrate, as they are defined in the EFSA Scientific Opinion, published in EFSA Journal 2011; 9(11):2424, page 9 0251050 Land cresses Barbarea verna 0251060 Roman rocket/rucola Eruca sativa 0251070 Red mustards Brassica juncea var. rugosa 0251080 Baby leaf crops (including brassica species) Young leaves and petioles of any crops (including brassica) harvested up to 8 true leaf stage 0251990 Others (2) 0252000 (b) spinaches and similar leaves 0252010 Spinaches Spinacia oleracea 0252020 Purslanes Portulaca oleracea 0252030 Chards/beet leaves Beta vulgaris var. flavescens 0252990 Others (2) 0253000 (c) grape leaves and similar species Vitis vinifera 0254000 (d) watercresses Nasturtium officinale 0255000 (e) witloofs/Belgian endives Cichorium intybus Foliosum group 0256000 (f) herbs and edible flowers 0256010 Chervil Anthriscus cerefolium 0256020 Chives Allium schoenoprasum Leaves and buds 0256030 Celery leaves Apium graveolens var. secalinum 0256040 Parsley Petroselinum crispum 0256050 Sage Salvia officinalis 0256060 Rosemary Rosmarinus officinalis 0256070 Thyme Thymus vulgaris 0256080 Basil and edible flowers Ocimum basilicum 0256090 Laurel/bay leaves Laurus nobilis 0256100 Tarragon Artemisia dracunculus 0256990 Others (2) 0260000 Legume vegetables Whole product 0260010 Beans (with pods) Phaseolus vulgaris 0260020 Beans (without pods) Phaseolus vulgaris 0260030 Peas (with pods) Pisum sativum 0260040 Peas (without pods) Pisum sativum 0260050 Lentils Lens culinaris; syn: Lens esculenta 0260990 Others (2) 0270000 Stem vegetables Whole product after removal of decayed tissues, soil an roots (except globe artichokes and rhubarbs) 0270010 Asparagus Asparagus officinalis 0270020 Cardoons Cynara cardunculus Cardoon group 0270030 Celeries Apium graveolens var. dulce 0270040 Florence fennels Foeniculum vulgare var. azoricum 0270050 Globe artichokes Cynara cardunculus Globe artichoke group Whole flower head including receptacle 0270060 Leeks Allium ampeloprasumampeloprasum Pearl-Onion Group; syn: Allium porrum var. sectivum 0270070 Rhubarbs Rheum rhabarbarum Stalks after removal of roots and leaves 0270080 Bamboo shoots Bambusa vulgaris Phyllostachys edulis 0270090 Palm hearts Bactris gasipaes Cocos nucifera Daemonorops jenkinsiana Euterpe edulis Euterpe oleracea 0270990 Others (2) 0280000 Fungi, mosses and lichens Whole product after removal of soil or growing medium 0280010 Cultivated fungi 0280020 Wild fungi 0280990 Mosses and lichens 0290000 Algae and prokaryotes organisms 0300000 PULSES Dry seeds 0300010 Beans Phaseolus vulgaris 0300020 Lentils Lens culinaris; syn: Lens esculenta 0300030 Peas Pisum sativum 0300040 Lupins/lupini beans Lupinus albus subsp. albus Lupinus angustifolius Lupinus luteus Lupinus mutabilis 0300990 Others (2) 0400000 OILSEEDS AND OIL FRUITS 0401000 Oilseeds Kernels with shells (except peanuts/groundnuts, cotton seeds, castor beans and others) 0401010 Linseeds Linum usitatissimum 0401020 Peanuts/groundnuts Arachis hypogaea Kernels 0401030 Poppy seeds Papaver somniferum subsp. somniferum 0401040 Sesame seeds Sesamum indicum 0401050 Sunflower seeds Helianthus annuus 0401060 Rapeseeds/canola seeds Brassica napus subsp. napus 0401070 Soyabeans Glycine max 0401080 Mustard seeds Brassica juncea Brassica nigra Sinapis alba 0401090 Cotton seeds Gossypium barbadense Undelinted Gossypium herbaceum 0401100 Pumpkin seeds Cucurbita pepo Styrian Hulless Group 0401110 Safflower seeds Carthamus tinctorius 0401120 Borage seeds Borago officinalis 0401130 Gold of pleasure seeds Camelina sativa 0401140 Hemp seeds Cannabis sativa subsp. sativa Cannabis sativa subsp. spontanea 0401150 Castor beans Ricinus communis Whole product after removal of capsules 0401990 Others (2) Kernels or kernels with shells, depending on the characteristics of the species/variety 0402000 Oil fruits Whole product after removal of stems (except olives for oil production) 0402010 Olives for oil production Olea europaea var. europaea Whole fruit after removal of stems and soil 0402020 Oil palms kernels Attalea maripa Elaeis guineensis Elaeis oleifera 0402030 Oil palms fruits Attalea maripa Elaeis guineensis Elaeis oleifera 0402040 Kapok Ceiba pentandra 0402990 Others (2) 0500000 CEREALS Kernels (4) (except rice) 0500010 Barley Hordeum vulgare 0500020 Buckwheat and other pseudocereals Fagopyrum esculentum 0500030 Maize/corn Zea mays 0500040 Common millet/proso millet Panicum miliaceum 0500050 Oat Avena sativa 0500060 Rice Oryza sativa Brown rice (husked rice), defined as rice after the removal of the hull from paddy rice 0500070 Rye Secale cereale 0500080 Sorghum Sorghum bicolor 0500090 Wheat Triticum aestivum 0500990 Others (2) 0600000 TEAS, COFFEE, HERBAL INFUSIONS, COCOA AND CAROBS 0610000 Teas Camellia sinensis Dried leaves, stalks and flowers, whether fermented or otherwise treated 0620000 Coffee beans Coffea arabica Green beans Coffea canephora; syn: Coffea robusta Coffea liberica 0630000 Herbal infusions from Dried product 0631000 (a) flowers Flowers after removal of stalks and decayed parts (except Chamomile) 0631010 Chamomile Chamaemelum nobile; syn: Anthemis nobilis Inflorescences including a technically unavoidable amount of other aerial parts Matricaria recutita; syn: Matricaria chamomilla 0631020 Hibiscus/roselle Hibiscus sabdariffa 0631030 Rose Rosa spp. 0631040 Jasmine Jasminum officinale Jasminum sambac 0631050 Lime/linden Tilia cordata Tilia platyphyllos Tilia tomentosa; syn: Tilia argentea 0631990 Others (2) 0632000 (b) leaves and herbs Leaves and aerial green parts, after removal of decayed leaves 0632010 Strawberry Fragaria x ananassa 0632020 Rooibos Aspalathus linearis 0632030 Mate/matÃ © Ilex paraguariensis 0632990 Others (2) 0633000 (c) roots Roots after removal of tops and soil 0633010 Valerian Valeriana officinalis 0633020 Ginseng Panax ginseng Panax quinquefolius 0633990 Others (2) 0639000 (d) any other parts of the plant 0640000 Cocoa beans Theobroma cacao Beans fermented or dried, after removal of shells 0650000 Carobs/Saint John's breads Ceratonia siliqua Whole product after removal of stems 0700000 HOPS Humulus lupulus Dried cones, also in the form of pellets and unconcentrated powder 0800000 SPICES Dried product whole, crushed or ground 0810000 Seed spices 0810010 Anise/aniseed Pimpinella anisum 0810020 Black caraway/black cumin Bunium persicum 0810030 Celery Apium graveolens 0810040 Coriander Coriandrum sativum 0810050 Cumin Cuminum cyminum 0810060 Dill Anethum graveolens 0810070 Fennel Foeniculum vulgare 0810080 Fenugreek Trigonella foenum-graecum 0810090 Nutmeg Myristica fragrans 0810990 Others (2) 0820000 Fruit spices 0820010 Allspice/pimento Pimenta dioica; syn: Pimenta officinalis 0820020 Sichuan pepper Zanthoxylum spp. 0820030 Caraway Carum carvi 0820040 Cardamom Elettaria cardamomum 0820050 Juniper berry Juniperus communis 0820060 Peppercorn (black, green and white) Piper nigrum 0820070 Vanilla Vanilla planifolia; syn: Vanilla fragrans 0820080 Tamarind Tamarindus indica 0820990 Others (2) 0830000 Bark spices 0830010 Cinnamon Cinnamomum verum; syn: Cinnamomum zeylanicum 0830990 Others (2) 0840000 Root and rhizome spices 0840010 Liquorice Glycyrrhiza glabra 0840020 Ginger (10) Zingiber officinale 0840030 Turmeric/curcuma Curcuma longa; syn: Curcuma domestica 0840040 Horseradish (11) Armoracia rusticana 0840990 Others (2) 0850000 Bud spices 0850010 Cloves Syzygium aromaticum; syn: Eugenia caryophyllata 0850020 Capers Capparis spinosa 0850990 Others (2) 0860000 Flower pistil spices 0860010 Saffron Crocus sativus 0860990 Others (2) 0870000 Aril spices 0870010 Mace Myristica fragrans 0870990 Others (2) 0900000 SUGAR PLANTS Whole product after removal of tops and soil by rinsing or brushing (except sugar canes) 0900010 Sugar beet roots Beta vulgaris ssp. vulgaris var. altissima 0900020 Sugar canes Saccharum officinarum Whole product after removal of decayed tissues, soil and roots 0900030 Chicory roots Cichorium intybus Sativum group 0900990 Others (2) 1000000 PRODUCTS OF ANIMAL ORIGIN -TERRESTRIAL ANIMALS 1010000 Commodities from Whole product (except muscle) 1011000 (a) swine Sus scrofa 1011010 Muscle Meat after removal of trimmable fat 1011020 Fat 1011030 Liver 1011040 Kidney 1011050 Edible offals (other than liver and kidney) 1011990 Others (2) 1012000 (b) bovine Bos primigenius taurus 1012010 Muscle Meat after removal of trimmable fat 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offals (other than liver and kidney) 1012990 Others (2) 1013000 (c) sheep Ovis aries 1013010 Muscle Meat after removal of trimmable fat 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offals (other than liver and kidney) 1013990 Others (2) 1014000 (d) goat Capra aegagrus hircus 1014010 Muscle Meat after removal of trimmable fat 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offals (other than liver and kidney) 1014990 Others (2) 1015000 (e) equine Equus spp. 1015010 Muscle Meat after removal of trimmable fat 1015020 Fat 1015030 Liver 1015040 Kidney 1015050 Edible offals (other than liver and kidney) 1015990 Others (2) 1016000 (f) poultry 1016010 Muscle Meat after removal of trimmable fat 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offals (other than liver and kidney) 1016990 Others (2) 1017000 (g) other farmed terrestrial animals 1017010 Muscle Meat after removal of trimmable fat 1017020 Fat 1017030 Liver 1017040 Kidney 1017050 Edible offals (other than liver and kidney) 1017990 Others (2) 1020000 Milk Whole product based on a fat content of 4 % by weight (5) 1020010 Cattle Bos primigenius taurus 1020020 Sheep Ovis aries 1020030 Goat Capra aegagrus hircus 1020040 Horse Equus caballus 1020990 Others (2) 1030000 Birds eggs Whole product after removal of the shell (6) 1030010 Chicken Gallus gallus 1030020 Duck Anas platyrhynchos 1030030 Geese Anser anser 1030040 Quail Coturnix coturnix Coturnix japonica 1030990 Others (2) 1040000 Honey and other apiculture products (7) N.A. 1050000 Amphibians and Reptiles 1060000 Terrestrial invertebrate animals 1070000 Wild terrestrial vertebrate animals 1100000 PRODUCTS OF ANIMAL ORIGIN - FISH, FISHPRODUCTS AND ANY OTHER MARINE AND FRESHWATER FOOD PRODUCTS (8) 1200000 PRODUCTS OR PART OF PRODUCTS EXCLUSIVELY USED FOR ANIMAL FEED PRODUCTION (8) 1300000 PROCESSED FOOD PRODUCTS (9) N.A. Not applicable. PART B Other products referred to in Article 2(1) References to Part A Code number Other products to which the same MRLs apply (12) Category Code number Main product of the group or subgroup or Name of the group or subgroup Common names/synonyms Scientific names (1) (2) (3) (4) (5) (6) 0100000 0110010 Grapefruits 0110010-001 Natsudaidais Citrus natsudaidai 0110010-002 Shaddocks/pomelos Citrus maxima; syn: Citrus grandis 0110010-003 Sweeties/oroblancos Citrus grandis x Citrus paradisi 0110010-004 Tangelolos Citrus paradisi x tangelo 0110010-005 Tangelos (except minneolas)/Ugli ® Citrus tangelo 0110010-990 Other hybrids of Citrus paradisi, not elsewhere mentioned 0110020 Oranges 0110020-001 Bergamots Citrus bergamia 0110020-002 Bitter oranges/sour oranges Citrus aurantium 0110020-003 Blood oranges Citrus sinensis 0110020-004 Cara caras Citrus sinensis 0110020-005 Chinottos Citrus myrtifolia 0110020-006 Trifoliate oranges Poncirus trifoliata 0110020-990 Other hybrids of Citrus sinensis, not elsewhere mentioned 0110030 Lemons 0110030-001 Buddha's hands/Buddha's fingers Citrus medica var. sarcodactyla 0110030-002 Citrons Citrus medica 0110040 Limes 0110040-001 Indian sweet limes/Palestine sweet limes Citrus limettioides 0110040-002 Kaffir limes Citrus hystrix 0110040-003 Sweet limes/mosambis Citrus limetta 0110040-004 Tahiti limes Citrus latifolia 0110040-005 Limequats Citrus aurantiifolia x Fortunella spp. 0110050 Mandarins 0110050-001 Calamondins Citrus madurensis 0110050-002 Clementines Citrus clementina 0110050-003 Cleopatra mandarins Citrus reshni 0110050-004 Minneolas Citrus tangelo 0110050-005 Satsumas/clausellinas Citrus unshiu 0110050-006 Tangerines/dancy mandarins Citrus tangerina 0110050-007 Tangors Citrus nobilis 0110050-990 Other hybrids of Citrus reticulata, not elsewhere mentioned 0120010 Almonds 0120010-001 Apricot kernels Armeniaca vulgaris; syn: Prunus armeniaca 0120010-002 Bitter almonds Amygdalus communis var. amara; syn: Prunus dulcis 0120010-003 Canarium nuts/galip nuts Canarium harveyi 0120010-004 Okari nuts Terminalia kaernbachii 0120010-005 Pili nuts Canarium ovatum 0120050 Coconuts 0120050-001 Areca nuts/betel nuts Areca catechu 0120060 Hazelnuts/cobnuts 0120060-001 Acorns Quercus spp. 0120060-002 Filberts Corylus maxima 0120080 Pecans 0120080-001 Hickory nuts Carya ovata 0120090 Pine nut kernels 0120090-001 Pine nut kernels from other species than Pinus pinea Pinus cembra 0120090-002 Pinus gerardiana 0120090-003 Pinus koraiensis 0120090-004 Pinus sibirica 0120090-005 Pinus pumila 0120090-006 Pinus yunnanensis 0120090-007 Pinus wallichiana 0120090-990 Other species of genus Pinus, not elsewhere mentioned 0130010 Apples 0130010-001 Crab apples/wild apples Malus sylvestris 0130010-002 Tejocotes Crataegus mexicana 0130020 Pears 0130020-001 Nashi pears/Oriental pears Pyrus pyrifolia 0130020-002 Wild pears Pyrus pyraster 0130020-003 Ya pears/Chinese white pears Pyrus bretschneideri 0130030 Quinces 0130030-001 Chinese quinces Pseudocydonia sinensis 0130030-002 Japanese quinces Chaenomeles japonica 0140010 Apricots 0140010-001 Japanese apricots/Umes Prunus mume 0140010-002 Nectacots Prunus armeniaca x Prunus persica var. nucipersica 0140020 Cherries (sweet) 0140020-001 Black cherries Prunus serotina var. serotina 0140020-002 Capulins Prunus serotina var. capuli 0140020-003 Chokecherries Prunus virginiana 0140020-004 Cornelian cherries/European corniols Cornus mas 0140020-005 Nanking cherries Prunus tomentosa 0140020-006 Sour cherries/morello cherries Cerasus vulgaris; syn: Prunus cerasus 0140030 Peaches 0140030-001 Flat peaches/saturn peaches/paraguayas Prunus persica var. platycarpa 0140030-002 Nectarines Persica vulgaris var. nectarina; syn: Prunus persica var. nucipersica 0140030-990 Other hybrids of Persica vulgaris; syn: Prunus persica, not elsewhere mentioned 0140040 Plums 0140040-001 American plums Prunus americana 0140040-002 Beach plums Prunus maritima 0140040-003 Cherry plums /myrabolans Prunus cerasifera 0140040-004 Chickasaw plums Prunus angustifolia 0140040-005 Chinese jujubes/red dates/Chinese dates Ziziphus jujuba; syn: Ziziphus zizyphus 0140040-006 Damsons/ bullaces Prunus domestica subsp. rotunda; syn: Prunus domestica subsp. italica 0140040-007 Gages/greengages/Reine Claudes Prunus domestica var. italica; syn: Prunus domestica subsp. rotunda 0140040-008 Japanese plums Prunus salicina 0140040-009 Klamath plums Prunus subcoradata 0140040-010 Mirabelles Prunus domestica subsp. syriaca 0140040-011 Plumcots Prunus domestica x Prunus armeniaca 0140040-012 Prunus Nadia ® Prunus salicina x Prunus avium 0140040-013 Sloes/blackthorne berries Prunus spinosa 0151010 Table grapes 0151010-001 Kiwiberries/dwarf kiwi Actinidia arguta 0151010-002 Schisandra berries Schisandra chinensis 0151020 Wine grapes 0151020-001 Amur river grapes Vitis amurensis 0151020-002 Muscadine grapes Vitis rotundifolia 0152000 Strawberries 0152000-001 Musky strawberries Fragaria moschata 0152000-002 Wild strawberries Fragaria vesca 0153020 Dewberries 0153020-001 Boysenberries Rubus x loganobaccus Ã  Rubus fruticosus/Rubus ursinus x Rubus idaeus 0153020-002 Loganberries Rubus x loganobaccus 0153020-003 Olallieberries Rubus x loganobaccus x Rubus ursinus var. young 0153020-004 Salmonberries Rubus spectabilis 0153020-005 Tayberries Rubus sect. Rubus x Rubus idaeus 0153020-006 Thimbleberries Rubus parviflorus 0153020-007 Youngberries Rubus ursinus var. young 0153020-990 Other species and hybrids of genus Rubus, not elsewhere mentioned 0153030 Raspberries (red and yellow) 0153030-001 Arctic brambles/arctic raspberries/nectar berries Rubus arcticus 0153030-002 Black raspberries Rubus occidentalis 0153030-003 Korean black raspberries Rubus coreanus 0153030-004 Korean raspberries Rubus crataegifolius 0153030-005 Nectar raspberries Rubus idaeus x Rubus arcticus 0153030-006 Wineberries/Japanese wineberries Rubus phoenicolasius 0154010 Blueberries 0154010-001 Aronia berries/chokeberries (black, purple and red) Aronia arbutifolia 0154010-002 Aronia melanocarpa 0154010-003 Aronia prunifolia 0154010-004 Bearberries Arctostaphylos uva-ursi 0154010-005 Bilberries/European blueberries/whortleberries Vaccinium myrtillus 0154010-006 Bog bilberries Vaccinium uliginosum 0154010-007 European barberries Berberis vulgaris 0154010-008 Golden currant/buffalo currant Ribes aureum 0154010-009 Haskaps/blue honeysuckles Lonicera caerulea 0154010-010 Huckleberries Vaccinium parvifolium 0154010-011 Jostaberries Ribes Ã  nidigrolaria 0154010-012 Juneberries Amelanchier lamarckii 0154010-013 Myrtle berries Myrtus communis 0154010-014 Native currant Acrotriche depressa 0154010-015 Red bilberries/cowberries Vaccinium vitis-idaea var. vitis-idaea 0154010-016 Red bilberries/lingonberries Vaccinium vitis-idaea var. minus 0154010-017 Salal/shallon berries Gaultheria shallon 0154010-018 Sea buckthorns/sallow thorns Hippophae rhamnoides 0154010-019 Serviceberries Amelanchier ovalis 0154010-020 Ugniberries/Chilean guavas Ugni molinae 0154010-021 Worcesterberries Ribes divaricatum 0154010-990 Other species and hybrids of genera Ribes and Vaccinium, not elsewhere mentioned 0154020 Cranberries 0154020-001 Cloudberries Rubus chamaemorus 0154020-002 Crowberries Empetrum eamesii 0154020-003 Empetrum hermaphroditum 0154020-004 Empetrum nigrum 0154020-005 Empetrum rubrum 0154020-006 Muntries Kunzea pomifera 0154020-007 Partridge berries Mitchella repens 0154020-008 Small cranberries/European cranberries Vaccinium oxycoccus 0154080 Elderberries 0154080-001 Bayberries Morella rubra 0154080-002 Buffalo berries Shepherdia argentea 0154080-003 Che berries Maclura tricuspidata 0154080-004 Dwarf elderberries Sambucus ebulus 0154080-005 Guelder rose berries Viburnum opulus 0154080-006 Hawberries Crataegus monogyna 0154080-007 Midland hawberries Crataegus laevigata; syn: Crataegus oxyacantha 0154080-008 Phalsa fruits Grewia asiatica 0154080-009 Riberries Syzygium luehmannii 0154080-010 Rowan berries Sorbus aucuparia 0154080-011 Saskatoons/saskatoons berries/Pacific serviceberries Amelanchier alnifolia 0154080-012 Silverberries/Russian olives Elaeagnus angustifolia 0154080-013 Sorb berries/sorb apples Sorbus domestica 0154080-014 Red elderberries Sambucus racemosa 0161010 Dates 0161010-001 AÃ §aÃ ­ berries Euterpe oleracea 0161010-002 Awara palm fruits Astrocaryum vulgare 0161010-003 Doum palm fruits Hyphaene thebaica 0161030 Table olives 0161030-001 Chinese black olives Canarium tramdenum 0161030-002 Chinese white olives Canarium album 0161030-003 Desert dates Balanites aegyptiacus 0161040 Kumquats 0161040-002 Marumi kumquats/round kumquats Fortunella japonica 0161040-003 Nagami kumquats/oval kumquats Fortunella margarita 0161040-990 Other species and hybrids of genus Fortunella, not elsewhere mentioned 0161050 Carambolas 0161050-001 Ambarellas Spondias cytherea 0161050-002 Aonlas/Indian gooseberries Phyllanthus emblica 0161050-003 Babacos Vasconcellea Ã  heilbornii 0161050-004 Bilimbis Averrhoa bilimbi 0161050-005 Cashew apples Anacardium occidentale 0161050-006 Indian jujubes/bers Ziziphus mauritiana 0161050-007 Jaboticabas Myrciaria cauliflora 0161050-008 Malay pommarosas/pomeracs Syzygium malaccense 0161050-009 Malayan mombins Spondias pinnata 0161050-010 Maprangs/marian plums Bouea macrophylla 0161050-011 Natal plums Carissa macrocarpa; syn: Carissa grandiflora 0161050-012 Nonis Morinda citrifolia 0161050-013 Pommarosas/rose apples Syzygium jambos 0161050-014 Purple mombins Spondias purpurea 0161050-015 Santols/sentuls Sandoricum koetjape 0161070 Jambuls/jambolans 0161070-001 Acerolas/Barbados cherries Malpighia glabra 0161070-002 Arbutus berries Arbutus unedo 0161070-003 Camu camus Myrciaria dubia 0161070-004 Carandas Carissa carandas 0161070-005 Coco plums Chrysobalanus icaco 0161070-006 Grumichamas/Brazil cherries Eugenia dombeyi; syn: Eugenia brasiliensis 0161070-007 Hog plums/yellow mombins Spondias mombin 0161070-008 Java apples Syzygium samarangense 0161070-009 Otaheite gooseberries Phyllanthus acidus; syn: Phyllanthus distichus 0161070-010 Sea grapes Coccoloba uvifera 0161070-011 Surinam cherries Eugenia uniflora 0161070-012 Water apples Syzygium aqueum 0161070-013 Water berries Syzygium cordatum 0161070-014 Water pears Syzygium guineense 0162020 Litchis/lychees 0162020-001 Longans Dimocarpus longan 0162020-002 Marulas Sclerocarya birrea 0162020-003 Salaks/snake fruits Salacca zalacca; syn: Salacca edulis 0162020-004 Spanish limes/mamoncillos/genips Melicoccus bijugatus 0162020-005 Baels Aegle marmelos 0162030 Passionfruits/maracujas 0162030-001 Banana passionfruits Passiflora mollissima 0162030-002 Giant granadillas Passiflora quadrangularis 0162030-003 Granadillas Passiflora ligularis 0162030-004 Monstera fruits Monstera deliciosa 0162030-005 Wingedstem passionflower fruits Passiflora alata 0162040 Prickly pears/cactus fruits 0162040-001 Pitayas/dragon fruits Hylocereus undatus 0162040-002 Red pitayas Hylocereus triangularis 0162040-003 Saguaro fruits Carnegiea gigantea 0162040-004 Yellow pitayas Hylocereus megalanthus; syn: Senlenicereus megalanthus 0162060 American persimmons/Virginia kaki 0162060-001 Black sapotes Diospyros digyna 0162060-002 Green sapotes Pouteria viridis 0162060-003 White sapotes Casimiroa edulis 0162060-004 Yellow sapotes/canistels Pouteria campechiana 0163010 Avocados 0163010-001 Avocados for oil production Persea americana 0163020 Bananas 0163020-001 Cavendishes/grand nains Musa acuminata 0163020-002 Musa balbisiana 0163020-003 Musa acuminata x Musa balbisiana 0163020-004 Dwarf bananas/lady fingers bananas Musa acuminata 0163020-005 Plantains Musa acuminata 0163020-006 Musa balbisiana 0163020-007 Musa acuminata x Musa balbisiana 0163040 Papayas 0163040-001 Akee apples Blighia sapida 0163040-002 Feijoas/pineapple guavas Acca sellowiana; syn: Feijoa sellowiana 0163040-003 Langsats/lanzones/longkongs Lansium domesticum 0163040-004 Mangosteens Garcinia mangostana 0163040-005 Naranjillas/lulos Solanum quitoense 0163040-006 Paw paws Asimina triloba 0163040-007 Tamarillos Cyphomandra betacea; syn: Solanum betaceum 0163060 Cherimoyas 0163060-001 Elephant apples Limonia acidissima 0163060-002 Ilamas Annona diversifolia 0163060-003 Mammey sapotes Pouteria sapota 0163060-004 Marmeladedos Genipa americana 0163060-005 Pulasans Nephelium mutabile 0163060-006 Rambutans/hairy litchis Nephelium lappaceum 0163060-007 Sapodillas Manilkara zapota 0163060-008 Sweetsops/sugar apples Annona squamosa 0163060-009 Wild sweetsops/custard apples Annona reticulata 0163070 Guavas 0163070-001 Brazilian guavas Psidium guineense 0163070-002 Cattley guavas Psidium cattleianum; syn: Psidium littorale 0163070-003 Costarican guavas Psidium friedrichsthalianum 0163070-004 Guayabillos Psidium sartorianum 0163070-005 ParÃ guavas Psidium acutangulum 0163090 Breadfruits 0163090-001 Jackfruits Artocarpus heterophyllus 0163090-990 Other species of genus Artocarpus, not elsewhere mentioned 0211000 Subgroup (a) potatoes 0211000-001 Andigena Solanum tuberosum subsp. andigena 0212010 Cassava roots/manioc 0212010-001 Blue taros/blue tannias Xanthosoma violaceum 0212010-002 Canna Canna indica; syn: Canna edulis 0212010-003 Chayotes/christophines roots Sechium edule 0212010-004 Dasheen taros Colocasia esculenta var. esculenta 0212010-005 Eddoe taros Colocasia esculenta var. antiquorum 0212010-006 Konjac roots Amorphophallus konjac 0212010-007 Tannias/arrowleaf elephant ears/tajer Xanthosoma sagittifolium 0212030 Yams 0212030-001 Amazonian yam beans/potato beans Pachyrhizus tuberosus 0212030-002 American groundnuts tubers Apios americana 0212030-003 Andean yam beans Pachyrhizus ahipa 0212030-004 Mexican yam beans Pachyrhizus erosus 0212040 Arrowroots 0212040-001 Lotus roots Nelumbo nucifera 0212040-002 Chinese water chestnut Eleocharis dulcis 0213020 Carrots 0213020-001 Coloured carrots varieties Daucus carota subsp. sativus 0213020-002 Baby carrots Daucus carota subsp. sativus 0213040 Horseradishes 0213040-001 Dandelion roots Taraxacum sect. Ruderalia; syn: Taraxacum officinale 0213040-002 Gentiana roots Gentiana lutea 0213040-003 East Indian galangal/aromatic ginger/sand galangal Kaempferia galanga 0213040-004 Fingerroot Boesenbergia rotunda 0213040-005 Galangal roots Alpinia galanga Alpinia officinarum Kaempferia galanga Boesenbergia rotunda 0213040-006 Ginger roots Zingiber officinale 0213040-007 Greater galangal Alpinia galanga 0213040-008 Lesser galangal/smaller galangal Alpinia officinarum 0213040-009 Orris roots Iris germanica Iris pallida 0213040-010 Wasabi roots Eutrema wasabi; syn: Eutrema japonica 0213050 Jerusalem artichokes 0213050-001 Crosnes/Chinese artichokes Stachys affinis 0213050-002 Mashua Tropaeolum tuberosum 0213050-003 Oca Oxalis tuberosa 0213050-004 Pale-leaf sunflower Helianthus strumosus 0213050-005 Tuberous peas Lathyrus tuberosus 0213070 Parsley roots/Hamburg roots parsley 0213070-001 Angelica roots Angelica archangelica 0213070-002 Burnet saxifrage roots Pimpinella saxifraga 0213070-003 Lovage roots Levisticum officinale 0213070-004 Nettle roots Urtica dioica 0213070-005 Other species of the genus Urtica, not elsewhere mentioned 0213070-006 Turnip-rooted chervils Chaerophyllum bulbosum 0213080 Radishes 0213080-001 Black radishes/winter radishes/Gros noir d'hiver Raphanus sativus 0213080-002 Daikon/japanese radishes Raphanus sativus var. longipinnatus 0213080-003 Maca roots Lepidium meyenii 0213080-004 Small radishes Raphanus sativus var. radicula 0213080-005 Tigernuts Cyperus esculentus 0213090 Salsifies 0213090-001 Burdocks Arctium lappa 0213090-002 Rampion roots Campanula rapunculus 0213090-003 Scorzonera/black salsifies Scorzonera hispanica 0213090-004 Skirrets Sium sisarum 0213090-005 Spanish salsifies Scolymus hispanicus 0213110 Turnips 0213110-001 Tuberous-rooted mustards Brassica juncea subsp. napiformis 0220010 Garlic 0220010-001 Twistedleaf garlic Allium obliquum 0220020 Onions 0220020-001 Cipollotto Nocerino PDO Allium cepa Common Onion Group 0220020-002 Pearl onions Allium ampeloprasum ampeloprasum Leek Group; syn: Allium porrum 0220020-003 Rakkyo/Chinese onions Allium chinense 0220020-004 Silverskin onions/pickled onions Allium cepa Common Onion Group 0220030 Shallots 0220030-001 French grey shallots Allium oschaninii 0220030-002 Persian shallots Allium stipitatum 0220040 Spring onions/green onions and Welsh onions 0220040-001 Tree onions/Egyptian walking onions Allium Ã  proliferum; syn: Allium cepa var. proliferum 0220040-002 Green garlic Allium sativum(immature) 0231010 Tomatoes 0231010-001 Alkekengi/Chinese lanterns/ground cherries Physalis alkekengi 0231010-002 Cape gooseberries Physalis peruviana 0231010-003 Cherry tomatoes Lycopersicon esculentum var. cerasiforme 0231010-004 Dwarf Cape gooseberries/strawberry tomatoes Physalis grisea; syn: Physalis edulis 0231010-005 Gojiberries/wolfberries Lycium barbarum 0231010-006 Lycium chinense 0231010-007 Litchi tomatoes/sticky nightshades Solanum sisymbriifolium 0231010-008 Pear-shaped tomatoes Lycopersicon esculentum var. pyriforme 0231010-009 Tomatillos/husk tomatoes Physalis philadelphica 0231020 Sweet peppers/bell peppers 0231020-001 Chili peppers Capsicum annuum var. annuum Capsicum baccatum Capsicum chinense Capsicum frutescens Capsicum pubescens 0231030 Aubergines/eggplants 0231030-001 Antroewas/African eggplants/gboma Solanum macrocarpon 0231030-002 Ethiopian eggplants/gilo' Solanum aethiopicum 0231030-003 Pepinos Solanum muricatum 0231030-004 Thorn apples Solanum incanum 0231030-005 Turkey berries/devil's figs/pea eggplants/pea aubergines Solanum torvum 0231030-006 Kangaroo apples/poroporo Solanum aviculare 0232010 Cucumbers 0232010-001 Armenian cucumbers Cucumis melo var. flexuosus 0232010-002 Dosakayi/Indian curry cucumbers Cucumis sativus 0232020 Gherkins 0232020-001 Bur gherkins Cucumis anguria subsp. anguria 0232030 Courgettes 0232030-001 Angled luffas/teroi Luffa acutangula 0232030-002 Bottle gourds/calabashes/lauki Lagenaria siceraria 0232030-003 Chayotes/christophines Sechium edule 0232030-004 Ivy gourds Coccinia grandis 0232030-005 Pointed gourds/parwals Trichosanthes dioica 0232030-006 Snake gourds Trichosanthes cucumerina var. anguina 0232030-007 Sopropos/bitter melons/balsam pears Momordica charantia 0232030-008 Summer squashes/zucchini/pÃ ¢tissons/pattypan squashes/marrows Cucurbita pepo 0233010 Melons 0233010-001 Kiwanos/horned melons Cucumis metuliferus 0233020 Pumpkins 0233020-001 Butternut squashes Cucurbita moschata 0233020-002 Winter melons/winter gourds/white gourds Benincasa hispida 0233020-003 Winter squashes/red kuri squashes/marrows (late varieties) Cucurbita maxima 0234000 Subgroup (d) sweet corn 0234000-001 Baby corn Zea mays 0241010 Broccoli 0241010-001 Calabrese Brassica oleracea var. italica 0241010-002 Chinese broccoli/kai-lan Brassica oleracea var. alboglabra 0241010-003 Choi sum/tsoi sam Brassica rapa var. parachinensis 0241010-004 Rapini/broccoletti/broccoli raab Brassica rapa subsp. sylvestris 0241020 Cauliflowers 0241020-001 Romanesco cauliflowers/Romanesco broccoli Brassica oleracea var. botrytis 0242010 Brussels sprouts 0242010-001 Flower sprouts xBrassica oleracea 0242020 Head cabbages 0242020-001 Pointed head cabbages Brassica oleracea var. capitata 0242020-002 Red cabbages Brassica oleracea var. capitata f. rubra 0242020-003 Savoy cabbages Brassica oleracea var. sabauda 0242020-004 White cabbage Brassica oleracea var. capitata f. alba 0243010 Chinese cabbages/pe-tsai 0243010-001 Chinese flat cabbages/tatsoi/tai goo choi Brassica rapa var. rosularis 0243010-002 Indian mustards/mustard greens Brassica juncea 0243010-003 Komatsuna/mustard spinaches Brassica perviridis 0243010-004 Mizuna Brassica rapa subsp. nipposinica 0243010-005 Pak-choi/paksoi Brassica chinensis 0243010-006 Turnip greens/turnip tops Brassica rapa subsp. rapa 0243010-007 Seakale Crambe maritima 0243020 Kales 0243020-001 Borecoles/collards greens/curly kales Brassica oleracea var. viridis 0243020-002 Cow cabbages/stem kales Brassica oleracea var. acephala subvar. medullosa 0243020-003 Cow cabbages/Jersey kales Brassica oleracea var. longata 0243020-004 Kohlrabies leaves Brassica oleracea var. gongylodes 0243020-005 Rape kales/Siberian kales Brassica napus var. pabularia 0243020-006 Portuguese kales/tronchuda kales/Portuguese cabbages Brassica oleracea convar. costata 0243020-007 Palm tree kale/lacinato/black kale Brassica oleracea var. palmifolia 0243020-008 Radish leaves Raphanus sativus Radish Group 0251010 Lamb's lettuces/corn salads 0251010-001 Italian corn salads Valerianella eriocarpa 0251020 Lettuces 0251020-001 Crisp lettuces/iceberg lettuces Lactuca sativa Crisphead group 0251020-002 Cutting lettuces Lactuca sativa Cutting group 0251020-003 Head lettuces/cabbage lettuces Lactuca sativa Butterhead group 0251020-004 Romaines/cos lettuces/lollo bionda/lollo rosso Lactuca sativa Cos group 0251030 Escaroles/broad-leaved endives 0251030-001 Curly endives/ frisÃ ©e endives Cichorium endivia var. crispum 0251030-002 Dandelions Taraxacum sect. Ruderalia; syn: Taraxacum officinale 0251030-003 Puntarelle Cichorium intybus 0251030-004 Radicchio/red-leaved chicories Cichorium intybus var. foliosum 0251030-005 Sugar loaf chicories Cichorium intybus Sugar loaf group 0251030-006 Wild chicories/common chicories Cichorium intybus var. foliosum 0251040 Cresses and other sprouts and shoots 0251040-001 Alfalfa/lucerne sprouts Medicago sativa subsp. sativa 0251040-002 Chinese chives/oriental garlic/garlic chives sprouts Allium tuberosum 0251040-003 Broccoli sprouts Brassica oleracea var. italica 0251040-004 Daikon/Japanese radish sprouts Raphanus sativus var. longipinnatus 0251040-005 Ginger shoots Zingiber officinale 0251040-006 Mung bean sprouts Vigna radiata 0251040-007 Peas shoots and sprouts Pisum sativum 0251040-008 Roman rocket/rucola sprouts Eruca sativa 0251040-009 Soyabeans sprouts Glycine max 0251040-010 Sunflower shoots and sprouts Helianthus annuus 0251040-011 Cereals grasses/cereals shoots 0251040-990 Other species used for the production of sprouts or shoots 0251060 Roman rocket/rucola 0251060-001 Wall rocket Diplotaxis tenuifolia 0251080 Baby leaf crops (including brassica species) 0251080-001 Chards/beet leaves Beta vulgaris var. flavescens 0251080-002 Escaroles/broad-leaved endives Cichorium endivia var. latifolia 0251080-003 Indian mustards/mustard greens Brassica juncea 0251080-004 Lettuces Lactuca sativa 0251080-005 Spinaches Spinacia oleracea 0251080-990 Other species harvested at baby leaf stage 0252010 Spinaches 0252010-001 Amaranths/Chinese spinaches/pak-khom Amaranthus blitum 0252010-002 Amaranthus cruentus 0252010-003 Amaranthus dubius 0252010-004 Amaranthus tricolor 0252010-005 Amaranthus viridis 0252010-006 Bitterblad/bitawiri Cestrum latifolium 0252010-007 Bitterleaves Vernonia spp. 0252010-008 Black eyed peas/cowpeas leaves Vigna unguiculata var. unguiculata 0252010-009 Cassava leaves Manihot esculenta 0252010-010 Garland chrysanthemums/tong ho Chrysanthemum coronarium 0252010-011 New Zealand spinaches Tetragonia tetragoniodes 0252010-012 Oraches Atriplex hortensis 0252010-013 Sweet potato leaves Ipomoea batatas 0252010-014 Tannias/arrowleaf elephant ears/tajer leaves Xanthosoma sagittifolium 0252020 Purslanes 0252020-001 Agretti Salsola soda 0252020-002 Glassworts/samphires Salicornia europea 0252020-003 Rock samphires Crithmum maritimum 0252020-004 Sea asters Aster tripolium 0252020-005 Sea lavenders Limonium vulgare 0252020-006 Winter purslanes/miner's lettuces Montia perfoliata 0252020-007 Karkallas/Hottentot figs/Iceplant leaves Carpobrotus edulis 0252030 Chards/beet leaves 0252030-001 Beetroot leaves Beta vulgaris var. vulgaris 0252030-002 Swiss chards Beta vulgaris var. cycla 0253000 Subgroup (c) grape leaves and similar species 0253000-001 Climbing wattle/acacia shoots Acacia pennata 0253000-002 Malabar nightshades Basella alba 0254000 Subgroup (d) watercresses 0254000-001 Morning glory/Chinese convolvolus/water convolvolus/kangkung Ipomea aquatica 0254000-002 Water clovers Marsilea crenata 0254000-003 Water mimosas Neptunia oleracea 0255000 Subgroup (e) witloofs/Belgian endives 0255000-001 Dandelion leaves (forced) Taraxacum sect. Ruderalia; syn: Taraxacum officinale 0256020 Chives 0256020-001 Chinese chives/oriental garlic/garlic chives Allium tuberosum 0256020-002 Ramson/wild garlic/bear's garlic Allium ursinum 0256030 Celery leaves 0256030-001 Angelica (leaves and stems) Angelica archangelica 0256030-002 Burnet Sanguisorba officinalis 0256030-003 Caraway leaves Carum carvii 0256030-004 Coriander leaves Coriandrum sativum 0256030-005 Culantro/false coriander leaves Eryngium foetidum 0256030-006 Dill leaves Anethum graveolens 0256030-007 Fennel leaves Foeniculum vulgare 0256030-008 Fenugreek leaves Trigonella foenum-graecum 0256030-009 Herb of grace/rue Ruta graveolens 0256030-010 Lovage leaves Levisticum officinale 0256030-011 Pimpernel/greater burnet-saxifrage Pimpinella major 0256030-012 Salad burnet/lady's mantle Sanguisorba minor 0256030-013 Sorrel/dock Rumex flexuosus 0256030-014 Rumex hydrolapathum 0256030-015 Rumex rugosus; syn: Rumex acetosa subsp. ambiguus 0256030-016 Rumex sanguineus 0256030-017 Sweet cicely Myrrhis odorata 0256040 Parsley 0256040-001 Root parsley leaves Petroselinum crispum convar. radicosum 0256050 Sage 0256050-001 Borage Borago officinalis 0256050-002 Curry herb Helichrysum italicum 0256050-003 Greek sage Salvia fruticosa; syn: Salvia triloba 0256050-004 JamÃ ©'s sage/Mexican sage Salvia leucantha 0256050-990 Other species and hybrids of genus Salvia, not elsewhere mentioned 0256060 Rosemary 0256060-001 Santolina/green lavander cotton Santolina rosmarinifolia; syn: Santolina virens 0256060-002 Green santolina Santolina viridis 0256070 Thyme 0256070-001 Creeping thyme Thymus serpyllum 0256070-002 Cretan oregano/Turkish oregano Origanum onites 0256070-003 Lemon savory Micromeria biflora; syn: Satureja biflora 0256070-004 Lemon thyme/citrus thyme Thymus xcitriodorus 0256070-005 Marjoram Origanum majorana; syn: Majorana hortensis 0256070-006 Mastic thyme Thymus mastichina 0256070-007 Oregano Origanum vulgare 0256070-008 Summer savory Satureja hortensis 0256070-009 Syrian oregano/bible hyssop/za'atar Origanum syriacum 0256070-010 Winter savory Satureja montana 0256080 Basil and edible flowers 0256080-001 Apple mint Mentha suaveolens 0256080-002 Asiatic pennywort Centella asiatica 0256080-003 Bergamot mint/eau-de-Cologne mint Mentha Ã piperita nm. citrata 0256080-004 Corsican mint Mentha requienii 0256080-005 Courgette (edible flowers) Cucurbita pepo Zucchini Group 0256080-006 Gingermint Mentha Ã gracilis 0256080-007 Greek bush basil Ocimum basilicum var. minimum 0256080-008 Hoary basil Ocimum americanum 0256080-009 Holy basil/tulsi Ocimum tenuiflorum 0256080-010 Lemon balm Melissa officinalis 0256080-011 Lemon basil Ocimum Ã citriodorum 0256080-012 Lesser calamint Calamintha nepeta; syn: Clinopodium nepeta 0256080-013 Lizard tail/dap ca Houttuynia cordata 0256080-014 Marigold (edible flowers) Tagetes minuta 0256080-015 Tagetes tenuifolia 0256080-016 Other species of the genus Tagetes, not elsewhere mentioned 0256080-017 Nasturtium (leaves and edible flowers) Tropaeolum majus 0256080-018 Tropaeolum minus 0256080-019 Pennyroyal Mentha pulegium 0256080-020 Peppermint Mentha Ã piperita 0256080-021 Pot marigold (edible flowers) Calendula officinalis 0256080-022 Rice paddy herb/phak ka yaeng Limnophila aromatica 0256080-023 Spearmint Mentha spicata; syn: Mentha viridis 0256080-024 Thai basil Ocimum basilicum var. thyrsiflorum 0256080-025 Vietnamese mint Persicaria odorata 0256080-026 Water mint Mentha aquatica 0256080-990 Other edible flowers 0256080-991 Other species and hybrids of genus Mentha, not elsewhere mentioned 0256090 Laurel/bay leaves 0256090-001 Curry leaves Murraya koeningii; syn: Bergera koenigi 0256090-002 Kaffir lime leaves Citrus hystrix 0256090-003 Siamese cassia Senna siamea 0256090-004 Wild betel leaves Piper sarmentosum 0256090-005 Pandan leaves Pandanus amaryllifolius 0256100 Tarragon 0256100-001 Aztec sweet herb Lippia dulcis; syn: Phyla dulcis 0256100-002 Epazote/Mexican tea/wormseed Dysphania ambrosioides 0256100-003 Hyssop Hyssopus officinalis 0256100-004 Lemongrass Cymbopogon citratus 0256100-005 Mexican oregano Lippia graveolens 0256100-006 Nettle Urtica dioica 0256100-007 Other species of the genus Urtica, not elsewhere mentioned 0256100-008 Russian tarragon Artemisia dracunculoides 0256100-009 Stevia Stevia rebaudiana 0260010 Beans (with pods) 0260010-001 Azuki beans Vigna angularis 0260010-002 Black eyed peas/cowpeas Vigna unguiculata var. unguiculata 0260010-003 Broad beans/fava beans/horse beans/tic beans Vicia faba (any subspp. and var.) 0260010-004 Borlotti beans/cannelini beans/common beans/flageolets/French beans/slicing beans/snap beans Phaseolus vulgaris (any subspp. and var.) 0260010-005 Ervils/lentil vetches Vicia ervilia; syn: Ervum ervilia 0260010-006 Guar beans Cyamopsis tetragonoloba 0260010-007 Jack beans Canavalia ensiformis 0260010-008 Lablab beans/hyacinth beans Lablab purpureus 0260010-009 Lima beans/butter beans Phaseolus lunatus var. lunatus 0260010-010 Monantha vetches Vicia monanthos 0260010-011 Mung beans Vigna radiata 0260010-012 Rice beans Vigna umbellata 0260010-013 Runner beans/scarlet runner beans Phaseolus coccineus 0260010-014 Soyabeans/edamame Glycine max 0260010-015 Stink beans Parkia speciosa 0260010-016 Vetches Vicia sativa var. sativa 0260010-017 Yardlong beans Vigna unguiculata var. sesquipedalis 0260020 Beans (without pods) 0260020-001 Species listed with code numbers 0260010 -xxx, without pods 0260030 Peas (with pods) 0260030-001 Asparagus peas Tetragonolobus purpureus 0260030-002 Chickling vetches Lathyrus sativus 0260030-003 Chickpeas/Bengal gram Cicer arietinum subsp. arietinum 0260030-004 Garden peas/green peas/mangetout/snow peas/split peas/sugar peas Pisum sativum (any subspp. and var.) 0260030-005 Moringa/drumstick tree pods Moringa oleifera; syn: Moringa pterygosperma 0260030-006 Pigeon peas Cajanus cajan 0260040 Peas (without pods) 0260040-001 Species listed with code numbers 0260030 -xxx, without pods 0260050 Lentils 0260050-001 Lupins/lupini beans Lupinus albus subsp. albus 0260050-002 Lupinus angustifolius 0260050-003 Lupinus luteus 0260050-004 Lupinus mutabilis 0270010 Asparagus 0270010-001 Hop sprouts Humulus lupulus 0270020 Cardoons 0270020-001 Borage stems Borago officinalis 0270050 Globe artichokes 0270050-001 Banana flowers Musa acuminata Musa balbisiana hybrids Musa acuminata x Musa balbisiana 0270060 Leeks 0270060-001 Kurrat/Egyptian leek Allium kurrat; syn: Allium ampeloprasum ampeloprasum var. kurrat 0270080 Bamboo shoots 0270080-001 European bamboo /Japanese knotweed Fallopia japonica 0280010 Cultivated fungi 0280010-001 Common mushrooms/button mushrooms/champignons mushrooms Agaricus bisporus 0280010-002 Corn smuts/ Mexican truffles Ustilago maydis 0280010-003 Enokitake/winter mushrooms Flammulina velutipes 0280010-004 Fusarium venenatum Fusarium venenatum 0280010-005 Horse mushrooms Agaricus arvensis 0280010-006 Jew's ears/hirneola Auricularia auricula-judae 0280010-007 Nameko Pholiota nameko 0280010-008 Oyster mushrooms Pleurotus ostreatus 0280010-009 Paddy straw mushroom Volvariella volvacea 0280010-010 Pom-pom blancs/lion's mane mushrooms/monkeyhead mushrooms Hericium erinaceus 0280010-011 Shiitake Lentinula edodes 0280010-012 Shimeji/bunashimeji/beach mushrooms Hypsizygus tessulatus; syn: Hypsizygus marmoreus 0280010-013 Snow mushrooms/white jelly mushrooms Tremella fuciformis 0280010-014 Wood blewits/pied bleus Clytocibe nuda; syn: Lepista nuda 0280010-990 Other cultivated fungi 0280010-991 Other species of genus Pleurotus, not elsewhere mentioned 0280020 Wild fungi 0280020-001 Ceps/porcino mushrooms Boletus edulis 0280020-002 Chanterelles Cantharellus spp. 0280020-003 Hedgehog mushrooms Hydnum repandum 0280020-004 Horns of plenty/black trumpets Craterellus cornucopioides 0280020-005 Morels Morchella spp. 0280020-006 PÃ ©rigord black truffles Tuber melanosporum 0280020-007 Piemont white truffles Tuber magnatum 0280020-008 Saint George's mushrooms Calocybe gambosa 0280020-009 Scotch bonnet mushrooms Marasmius oreades 0280020-010 Summer truffles Tuber aestivum; syn: Tuber uncinatum 0280020-990 Other wild fungi 0280020-991 Other species of genus Tuber, not elsewhere mentioned 0280990 Mosses and lichens 0280990-001 Icelandic mosses Cetraria islandica 0280990-990 Other mosses and lichens 0290000 Group Algae and prokaryotes organisms 0290000-001 Carrageen mosses/Irish mosses Chondrus crispus 0290000-002 Kombu Saccharina japonica 0290000-003 Spirulina Arthrospira maxima 0290000-004 Arthrospira platensis 0290000-005 Rockweed /knotted kelp Ascophyllum nodosum 0290000-990 Other algae 0290000-991 Other procaryotes organisms 0300000 0300010 Beans 0300010-001 Species listed with code numbers 0260010 -xxx, dried seeds, except soyabeans/edamame (13) 0300030 Peas 0300030-001 Species listed with code numbers 0260030 -xxx, dried seeds, except moringa/drumstick tree pods 0400000 0401060 Rapeseeds/canola seeds 0401060-001 Radish seeds Raphanus sativus convar. oleifer 0401060-002 Turnip rape seeds Brassica rapa subsp. oleifera 0401070 Soyabeans 0401070-001 Moringa/drumstick tree seeds Moringa oleifera; syn: Moringa pterygosperma 0401100 Pumpkin seeds 0401100-001 Watermelon seeds Citrullus vulgaris; syn: Citrullus lanatus 0401100-990 Other seeds of species of familia Cucurbitaceae, not elsewhere mentioned 0401110 Safflower seeds 0401110-001 Milk thistle seeds Silybum marianum 0401110-002 Niger seeds Guizotia abyssinica 0401120 Borage seeds 0401120-001 Corn gromwell seeds Buglossoides arvensis; syn: Lithospermum arvense 0401120-002 Evening primrose seeds Oenothera biennis 0401120-003 Honesty seeds Lunaria annua 0401120-004 Lunaria rediviva 0401120-005 Perilla seeds Perilla frutescens 0401120-006 Purple viper's bugloss seeds Echium plantagineum 0401150 Castor beans 0401150-001 Grape seeds Vitis vinifera 0401150-002 Sea buckthorn/sallow thorn seeds HippophaÃ « rhamnoides 0402020 Oil palms kernels 0402020-001 Argan nuts Argania spinosa 0402020-002 Babassu palm nuts Attalea speciosa; syn: Orbignya phalerata 0402020-003 Jojoba nuts Simmondsia chinensis 0402020-004 Shea nuts Vitellaria paradoxa 0500000 0500020 Buckwheat and other pseudo-cereals 0500020-001 Amaranth/kiwicha Amaranthus caudatus 0500020-002 Amaranthus cruentus 0500020-003 Amaranthus hypochondriacus 0500020-004 Kaniwa/canihua Chenopodium pallidicaule 0500020-005 Quinoa Chenopodium quinoa 0500020-006 Chia seeds Salvia hispanica 0500030 Maize/corn 0500030-001 Indian corn/flint corn Zea mays var. indurata 0500040 Common millet/proso millet 0500040-001 Black fonio Digitaria iburua 0500040-002 Canary grass Phalaris canariensis 0500040-003 Finger millet/African millet/koracan Eleusine coracana subsp. coracana 0500040-004 Foxtail millet Setaria italica 0500040-005 Job's tears Coix lacryma-jobi 0500040-006 Little millet Panicum sumatrense 0500040-007 Pearl millet Pennisetum glaucum 0500040-008 Teff/tef Eragrostis tef 0500040-009 White fonio Digitaria exilis 0500060 Rice 0500060-001 African rice Oryza glaberrima 0500060-002 Hybrid Nerica ® Oryza sativa x oryza glaberrima 0500060-003 Indian rice/wild rice Zizania aquatica 0500080 Sorghum 0500080-001 Durra/jowari/milo Sorghum bicolor 0500080-002 Sudan grass Sorghum Ã  drummondii 0500080-990 Other species of genus Sorghum, not elsewhere mentioned 0500090 Wheat 0500090-001 Durum wheat Triticum turgidum subsp. durum; syn: Triticum durum 0500090-002 Einkorn wheat/small spelt/one-grain wheat Triticum monococcum subsp. monococcum 0500090-003 Emmer wheat Triticum turgidum subsp. dicoccon; syn: Triticum dicoccum 0500090-004 Khorasan wheat Triticum turgidum subsp. turanicum 0500090-005 Spelt Triticum aestivum subsp. spelta; syn: Triticum spelta 0500090-006 Triticale Ã Triticosecale 0500090-007 Tritordeum Ã Tritordeum 0500090-990 Other species of genus Triticum, not elsewhere mentioned 0600000 0631030 Rose 0631030-001 Almond Amygdalus communis; syn: Prunus dulcis 0631030-002 Bee balm Monarda didyma 0631030-003 Bitter orange/sour orange Citrus aurantium 0631030-004 Black locust Robinia pseudoacacia 0631030-005 Cat's foot Antennaria dioica 0631030-006 Chrysanthemum Chrysanthemum morifolium 0631030-007 Cinnamon Cinnamomum spp. 0631030-008 Clary sage Salvia sclarea 0631030-009 Cornflower Centaurea cyanus 0631030-010 Cowslip/primrose Primula veris 0631030-011 Daisy Bellis perennis 0631030-012 Dyer's broom Genista tinctoria 0631030-013 Elder Sambucus nigra 0631030-014 Field poppy Papaver rhoeas 0631030-015 Great mullein Verbascum thapsus 0631030-016 Hawthorn Crataegus spp. 0631030-017 Heather Calluna vulgaris 0631030-018 Hollyhock Alcea rosea; syn: Althaea rosea 0631030-019 Horse-chestnut Aesculus hippocastanum 0631030-020 Larkspur Consolida regalis; syn: Delphinium consolida 0631030-021 Lavender Lavandula angustifolia; syn: Lavandula officinalis 0631030-022 Mallow Malva sylvestris 0631030-023 Meadow sweet Filipendula ulmaria 0631030-024 Mullein Verbascum spp. 0631030-025 Orange Citrus sinensis 0631030-026 Peony Paeonia officinalis 0631030-027 Red clover Trifolium pratense 0631030-028 Sacred lotus Nelumbo nucifera 0631030-029 Safflower Carthamus tinctorius 0631030-030 Sandy everlasting Helichrysum arenarium 0631030-031 St. John's wort Hypericum perforatum 0631030-032 Sunflower Helianthus annuus 0631030-033 Sweet olive/sweet osmanthus Osmanthus fragrans 0631030-034 Sweet violet Viola odorata 0631030-035 White deadnettle Lamium album 0631030-036 Yarrow Achillea millefolium 0631030-037 Ylang-ylang Cananga odorata 0632010 Strawberry 0632010-001 Absinth/common wormwood Artemisia absinthium 0632010-002 Agrimony Agrimonia eupatoria 0632010-003 Alfalfa/lucerne Medicago sativa 0632010-004 Aloe (leaf gel) AloÃ « barbadensis; syn: AloÃ « vera 0632010-005 Alpine ladies mantle Alchemilla alpina 0632010-006 Bearberry Arctostaphylos uva-ursi 0632010-007 Bilberry/European blueberry/whortleberry Vaccinium myrtillus 0632010-008 Birch Betula pendula 0632010-009 Bitter orange/sour orange Citrus aurantium 0632010-010 Blackberry Rubus sect. Rubus 0632010-011 Boldo Peumus boldus 0632010-012 Buchu Barosma betulina; syn: Agathosma betulina 0632010-013 Buckwheat Fagopyrum esculentum 0632010-014 Catmint Nepeta cataria 0632010-015 Centaury Centaurium erythraea 0632010-016 Chiretta Swertia chirata 0632010-017 Clary sage Salvia sclarea 0632010-018 Clubmoss Lycopodium clavatum 0632010-019 Common speedwell Veronica officinalis 0632010-020 Common vervain/common verbena Verbena officinalis 0632010-021 Cornflower Centaurea cyanus 0632010-022 Cowberry Vaccinium vitis-idaea 0632010-023 Currant (black, red and white) Ribes nigrum 0632010-024 Ribes rubrum 0632010-025 Damiana Turnera diffusa 0632010-026 Downy hemp nettle Galeopsis segetum 0632010-027 Echinacea Echinacea angustifolia 0632010-028 Echinacea pallida 0632010-029 Echinacea purpurea 0632010-030 Elder Sambucus nigra 0632010-031 Eucalyptus Eucalyptus globulus 0632010-032 Eyebright Euphrasia officinalis 0632010-033 Field horsetail Equisetum arvense 0632010-034 Fumitory Fumaria officinalis 0632010-035 Goat's rue Galega officinalis 0632010-036 Golden root Rhodiola rosea 0632010-037 Goldenrod Solidago virgaurea 0632010-038 Ground ivy Glechoma hederacea 0632010-039 Gymnema Gymnema sylvestre 0632010-040 Hairy rupturewort Herniaria hirsuta 0632010-041 Hawthorn Crataegus spp. 0632010-042 Hazelnut/cobnut Corylus avellana 0632010-043 Hearts ease Viola tricolor 0632010-044 Heather Calluna vulgaris 0632010-045 Hemp Cannabis sativa subsp. sativa 0632010-046 Cannabis sativa subsp. spontanea 0632010-047 Herb bennet Geum urbanum 0632010-048 Holy thistle Cnicus benedictus 0632010-049 Horehound Marrubium vulgare 0632010-050 Horse-chestnut Aesculus hippocastanum 0632010-051 Ironwort/Greek mountain tea Sideritis spp. 0632010-052 Jiaogulan Gynostemma pentaphyllum 0632010-053 Knotgrass Polygonum aviculare 0632010-054 Ladies mantle Alchemilla vulgaris 0632010-055 Lemon myrtle Backhousia citriodora 0632010-056 Lemon verbena Lippia triphylla; syn: Lippia citriodora 0632010-057 Lime/linden Tilia cordata 0632010-058 Tilia platyphyllos 0632010-059 Tilia tomentosa; syn: Tilia argentea 0632010-060 Mallow Malva sylvestris 0632010-061 Marshmallow Althaea officinalis 0632010-062 Meadowsweet Filipendula ulmaria 0632010-063 Mistletoe Viscum album 0632010-064 Moldavian dragonhead Dracocephalum moldavica 0632010-065 Mugwort Artemisia vulgaris 0632010-066 Mulberry (black and white) Morus alba 0632010-067 Morus nigra 0632010-068 Mullein Verbascum spp. 0632010-069 Norway spruce Picea abies 0632010-070 Oat Avena sativa 0632010-071 Olive Olea europaea 0632010-072 Papaya Carica papaya 0632010-073 Passion flower Passiflora incarnata 0632010-074 Plantain Plantago major 0632010-075 Raspberry (red and yellow) Rubus idaeus 0632010-076 Red clover Trifolium pratense 0632010-077 Ribwort plantain Plantago lanceolata 0632010-078 Rock rose Cistus incanus; syn: Cistus creticus; syn: Cistus villosus 0632010-079 Roman wormwood Artemisia pontica 0632010-080 Shepherd's purse Capsella bursa-pastoris 0632010-081 Silverweed Potentilla anserina 0632010-082 Smooth rupturewort Herniaria glabra 0632010-083 Southernwood Artemisia abrotanum 0632010-084 St. John's Wort Hypericum perforatum 0632010-085 Sweet blackberry Rubus chingii var. suavissimus; syn: Rubus suavissimus 0632010-086 Sweet orange Citrus sinensis 0632010-087 Sweet trefoil Trigonella caerulea; syn: Trigonella coerulea 0632010-088 Sweet woodruff Galium odoratum 0632010-089 Tansy Tanacetum vulgare 0632010-090 Tea tree Melaleuca alternifolia 0632010-091 Toadflax Linaria vulgaris 0632010-092 Walnut Juglans nigra 0632010-093 Juglans regia 0632010-094 White deadnettle Lamium album 0632010-095 Wild angelica Angelica sylvestris 0632010-096 Wild strawberry Fragaria vesca 0632010-097 Willow herb Epilobium angustifolium; syn: Chamaenerium angustifolium 0632010-098 Witch hazel Hamamelis virginiana 0632010-099 Wood betony Stachys officinalis; syn: Betonica officinalis 0632010-100 Yarrow Achillea millefolium 0632010-101 Yellow bedstraw Galium verum 0632010-102 Yellow sweet clover Melilotus officinalis 0632010-103 MuÃ ±a Minthostachys spp. 0632020 Rooibos 0632020-001 Honeybush Cyclopia genistoides 0632020-002 Cyclopia intermedia 0632020-003 Cyclopia sessiflora 0632020-004 Cyclopia subternata 0632030 Mate/matÃ © 0632030-001 Ginkgo Ginkgo biloba 0632030-002 Noni Morinda citrifolia 0632030-003 Moringa/drumstick tree leaves Moringa oleifera; syn: Moringa pterygosperma 0633010 Valerian 0633010-001 Blue flag Iris versicolor 0633010-002 Calamus Acorus calamus 0633010-003 Couch grass Elymus repens; syn: Agropyron repens 0633010-004 Cowslip/primrose Primula veris 0633010-005 Echinacea Echinacea angustifolia 0633010-006 Echinacea pallida 0633010-007 Echinacea purpurea 0633010-008 Elecampane Inula helenium 0633010-009 Fragrant sumac Rhus aromatica 0633010-010 Golden root Rhodiola rosea 0633010-011 Herb bennet Geum urbanum 0633010-012 Marshmallow Althaea officinalis 0633010-013 Mexican valerian Valeriana edulis subsp. procera; syn: Valeriana procera 0633010-014 Pimpernel Pimpinella major 0633010-015 Rhatany Krameria lappacea; syn: Krameria triandra 0633010-016 Sarsaparilla Smilax spp. 0633010-017 Seneca snakeroot Polygala senega 0633010-018 Tormentil Potentilla erecta 0633010-019 Wild angelica Angelica sylvestris 0633020 Ginseng 0633020-001 Siberian ginseng Eleutherococcus senticosus; syn: Acanthopanax senticosus 0639000 Subgroup (d) any other parts of the plant 0639000-001 Blond psyllium (seeds, husks) Plantago ovata 0639000-002 Chamomile (seeds) Matricaria recutita; syn: Matricaria chamomilla 0639000-003 Cherries (sweet) (stems) Cerasus avium; syn: Prunus avium 0639000-004 China/Jesuit's bark (bark) Chinchona calisaya 0639000-005 Cinchona pubescens; syn: Cinchona succirubra 0639000-006 Cocoa (husks) Theobroma cacao 0639000-007 Condurango (bark) Marsdenia cundurango 0639000-008 Dwarf mountain pine (shoots) Pinus mugo 0639000-009 Fir (shoots) Abies spp. 0639000-010 Fleawort (seeds) Plantago afra; syn: Plantago psylium 0639000-011 Fragrant sumac (bark) Rhus aromatica 0639000-012 Guarana (seeds) Paullinia cupana 0639000-013 Hibiscus (seeds) Hibiscus sabdariffa 0639000-014 Horse-chestnut (seeds, bark) Aesculus hippocastanum 0639000-015 Juniper (bark, wood, shoots) Juniperus communis 0639000-016 Lapacho (bark) Handroanthus impetiginosus; syn: Tabebuia impetiginosa 0639000-017 Lignum vitae (bark, wood) Guajacum officinale 0639000-018 Parsley (fruits) Petroselinum crispum 0639000-019 Purging cassia (fruits) Cassia fistula 0639000-020 Quassia (bark, wood) Quassia amara 0639000-021 Red sandalwood (bark, wood) Pterocarpus santalinus 0639000-022 Soap-bark tree (bark) Quillaja saponaria 0639000-023 Sour cherry/morello cherry (stems) Cerasus vulgaris; syn: Prunus cerasus 0639000-024 Sweet corn (stigmas, styles) Zea mays convar. saccharata 0639000-025 Wild angelica (fruits) Angelica sylvestris 0639000-026 Witch hazel (bark) Hamamelis virginiana 0639000-990 Other herbal infusions from any other parts of the plant 0640000 Group Cocoa beans 0640000-001 Kola nuts/Cola nuts Cola acuminata Cola nitida 0640000-002 CupuaÃ §u Theobroma grandiflora 0650000 Group Carobs/Saint John's breads 0650000-001 Jengkols/Luk neangs Archidendron pauciflorum 0800000 0810020 Black caraway/black cumin 0810020-001 Nigella Nigella sativa 0810030 Celery 0810030-001 Angelica Angelica archangelica 0810030-002 Lovage Levisticum officinale 0810040 Coriander 0810040-001 Culantro/false coriander Eryngium foetidum 0810070 Fennel 0810070-001 Bitter fennel Foeniculum vulgare var. vulgare 0810070-002 Sweet fennel Foeniculum vulgare var. dulce 0810090 Nutmeg 0810090-001 Annatto Bixa orellana 0810090-002 Candlenut Aleurites moluccana 0810090-003 Wattleseeds Acacia spp. 0810090-004 Calabash nutmeg Monodora myristica 0820020 Sichuan pepper 0820020-001 Japanese pepper Zanthoxylum piperitum 0820020-002 Uzazi Zanthoxylum tessmannii; syn: Fagara tessmannii 0820030 Caraway 0820030-001 Ajowan Trachyspermum ammi 0820040 Cardamom 0820040-001 Marjoram Origanum majorana; syn: Majorana hortensis 0820040-002 Star anise Illicium verum 0820060 Peppercorn (black, green and white) 0820060-001 Brazilian pepper Schinus terebinthifolius 0820060-002 Cubeb/tailed pepper Piper cubeba 0820060-003 Grain of paradise Aframomum melegueta 0820060-004 Long pepper/pipali Piper longum 0820060-005 Pink pepper Schinus molle 0820060-006 Sumac Rhus coriaria 0820060-007 West African pepper Piper guineense 0820070 Vanilla 0820070-001 Tahiti vanilla Vanilla tahitiensis 0820070-002 Tonka bean Dipteryx odorata 0820070-003 West Indian vanilla Vanilla pompona 0830010 Cinnamon 0830010-001 Cassia Cinnamomum burmannii 0830010-002 Cinnamomum cassia; syn: Cinnamomum aromaticum 0830010-003 Cinnamomum loureirii 0840030 Turmeric/curcuma 0840030-001 Asafetida Ferula assa-foetida 0840030-002 Temulawak Curcuma zanthorrhiza; syn: Curcuma xanthorrhiza 0840030-003 Zedoary Curcuma zedoaria 0850010 Cloves 0850010-001 Cassia buds Cinnamomum burmannii 0850010-002 Cinnamomum cassia; syn: Cinnamomum aromaticum 0850010-003 Cinnamomum loureirii 0850020 Capers 0850020-001 Nasturtium pods Tropaeolum majus 0850020-002 Tropaeolum minus 0900000 0900020 Sugar canes 0900020-001 Agave leaves Agave spp. 0900020-002 Sweet sorghum canes Sorghum bicolor subsp. bicolor 0900030 Chicory roots 0900030-001 Common polypody roots Polypodium vulgare 0900030-002 Yacon roots Smallanthus sonchifolius 0900990 Others 0900990-001 Birches (trunk sap) Betula papyrifera 0900990-002 Manna ashes (trunk sap) Fraxinus ornus 0900990-003 Maples (trunk sap) Acer spp. 0900990-004 Palms (trunk sap) Jubaea chilensis 0900990-005 Phoenix canariensis 0900990-990 Other sugar plants 1000000 1011000 Subgroup (a) swine 1011000-001 Wild boar (farmed) Sus scrofa ferus 1012000 Subgroup (b) bovine 1012000-001 American buffalo Bison bison 1012000-002 Banteng Bos javanicus 1012000-003 Buffalo Bubalus arnee bubalis 1012000-004 European buffalo/wisent Bison bonasus 1012000-005 Gayal Bos gaurus frontalis 1012000-006 Yak (domestic) PoÃ «phagus mutus grunniens 1012000-007 Zebu Bos taurus indicus 1012000-990 Hybrids of genera Bison, Bos, Bubalus and PoÃ «phagus 1013000 Subgroup (c) sheep 1013000-001 Mouflon (farmed) Ovis aries musimon 1015000 Subgroup (e) equine 1015000-001 Ass Equus africanus asinus 1015000-002 Hinny Equus caballus x Equus africanus asinus 1015000-003 Horse Equus caballus 1015000-004 Mule Equus africanus asinus x Equus caballus 1016000 Subgroup (f) poultry 1016000-001 Bobwhite quail Colinus virginianus 1016000-002 Chicken (including silkie chicken) Gallus gallus domesticus 1016000-003 Collared Dove Streptopelia decaocto 1016000-004 Duck Anas platyrhynchos 1016000-005 Geese Anser anser 1016000-006 Green peafowl Pavo muticus 1016000-007 Guinea fowl Numida meleagris 1016000-008 Japanese quail Coturnix japonica 1016000-009 Muskovy duck Cairina moschata 1016000-010 Mute swan Cygnus olor 1016000-011 Partridge Genera Alectoris and Perdix 1016000-012 Peafowl Pavo cristatus 1016000-013 Pheasant Phasianus colchicus 1016000-014 Pigeon Columba livia 1016000-015 Quail Coturnix coturnix 1016000-016 Turkey Meleagris gallopavo 1016000-017 Turtle dove Streptopelia turtur 1016000-990 Other farmed birds of order Anseriformes 1016000-991 Other farmed birds of order Columbiformes 1016000-992 Other farmed birds of order Galliformes 1017000 Subgroup (g) other farmed terrestrial animals 1017000-001 Alpaca Vicugna pacos 1017000-002 Bactrian camel Camelus ferus bactrianus 1017000-003 Capybara Hydrochoerus hydrochaeris 1017000-004 Cottontail/American rabbit Sylvilagus floridanus 1017000-005 Dromedary Camelus dromedarius 1017000-006 Eland Taurotragus oryx 1017000-007 Elk/moose Alces alces 1017000-008 Emu Dromaius novaehollandiae 1017000-009 Fallow deer Dama dama 1017000-010 Guinea pig Cavia aperea porcellus 1017000-011 Hare (farmed) Lepus europaeus 1017000-012 Llama Lama glama 1017000-013 Nandu/greater rhea Rhea americana 1017000-014 Ostrich Struthio camelus 1017000-015 Peccari (collared) Tayassu tajacu 1017000-016 Rabbit Oryctolagus cuniculus 1017000-017 Red deer Cervus elaphus 1017000-018 Reindeer Rangifer tarandus 1017000-019 Roe deer Capreolus capreolus 1017000-990 Other farmed terrestrial animals 1020010 Milk. Cattle 1020010-001 Species listed with code numbers 1012000 -xxx 1020020 Milk. Sheep 1020020-001 Species listed with code numbers 1013000 -xxx 1020040 Milk. Horse 1020040-001 Species listed with code numbers 1015000 -xxx 1020990 Milk. Others 1020990-001 Bactrian camel Camelus ferus bactrianus 1020990-002 Dromedary Camelus dromedarius 1020990-003 Elk/moose Alces alces 1020990-004 Reindeer Rangifer tarandus 1020990-990 Other milk producer animals 1030990 Bird eggs. Others 1030990-001 Emu Dromaius novaehollandiae 1030990-002 Nandu/greater rhea Rhea americana 1030990-003 Ostrich Struthio camelus 1030990-990 Other eggs producer birds 1050000 Group Amphibians and Reptiles 1050000-001 Crocodiles Crocodilia spp. 1050000-002 Frog legs Rana spp. 1050000-003 Snakes suborder Serpentes 1050000-004 Turtles order Chelonia 1050000-990 Other Amphibians and Reptiles 1050000-991 Other frog legs from frogs not belonging to the genus Rana 1060000 Group Terrestrial invertebrate animals 1060000-001 Earthworms 1060000-002 Insects 1060000-003 Snails Helix spp. 1060000-990 Other terrestrial invertebrate animals 1060000-991 Other edible snails not belonging to the genus Helix 1070000 Group Wild terrestrial vertebrate animals 1070000-001 Feathered wild game 1070000-002 Furred wild game 1070000-003 Kangaroos Macropus spp. N.A. Not applicable. (1) MRLs do not apply to products or part of products that by their characteristics and nature are used exclusively as ingredients of animal feed, until separate MRLs are set in the specific category 1200000. (2) The term Others covers any other product not explicitly mentioned under the rest of the codes within the same group or subgroup, in the columns Main product of the group or subgroup of Part A and Other products to which the same MRLs apply of Part B. (3) Kernels are defined as whole grains including the bran. (4) Kernels are defined as whole grains including the bran. In line with the definition agreed in the CCPR 2016 meeting, for the species and varieties in which husks cannot be (fully) removed by threshing (e.g. barley, oats, spelt, buckwheat, certain pseudocereals), the part of the product to which MRLs apply is kernel with remaining (traces of) husks. (5) In all cases the MRL values are expressed as mg/kg of raw milk. Where the residue definition is marked as fat soluble (by letter F) the MRL is based on raw cow milk with a fat content of 4 % by weight; for raw milk of other species the MRL value shall be adjusted proportionally according to the fat content of the raw milk of that species. (6) In all cases the MRL values are expressed as mg/kg of eggs. Where the residue definition is marked as fat soluble (by letter F) the MRL is based on hen eggs with a fat content of 10 % by weight; for eggs of other species the MRL value shall be adjusted proportionally according to the fat content of the eggs of that species, if the fat content is higher than 10 % by weight. (7) No MRLs are applicable to other apiculture products until individual products have been identified and listed within this group. (8) No MRLs are applicable until individual products have been identified and listed within this category. (9) No MRLs are applicable until individual products have been identified and listed within this category. Provisions of the article 20 of this regulation apply. (10) As from 1 January 2020, the applicable maximum residue level for ginger (Zingiber officinale) in the spice group (code 0840020) is the one set for ginger roots (Zingiber officinale) in the Part B of the Annex 1 (code 0213040-006, equal to the one of horseradish (Armoracia rusticana) code 0213040), taking into account changes in the levels by processing (drying), according to Art. 20 (1) of Regulation (EC) No 396/2005. (11) The applicable maximum residue level for horseradish (Armoracia rusticana) in the spice group (code 0840040) is the one set for horseradish (Armoracia rusticana) in the Vegetables category, root and tuber vegetables group (code 0213040), taking into account changes in the levels by processing (drying) according to Art. 20 (1) of Regulation (EC) No 396/2005. (12) MRLs do not apply to products or part of products that by their characteristics and nature are used exclusively as ingredients of animal feed, until separate MRLs are set in the specific category 1200000. (13) The part except soyabeans/edamame shall apply as from 1 January 2020.